Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 12/11/2020.
•	 Claims 1, 3-8, 10-22 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-8, 10-22 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• based at least in part on a portion of the planned trajectory information, generating a set comprising a plurality of candidate trajectories for the planned wellbore trajectory, the candidate trajectories having associated performance indicator values for at least curvature and depth and 
Claim 17
• based at least in part on a portion of the planned trajectory information, generate a set comprising a plurality of candidate trajectories for the planned wellbore trajectory, the candidate trajectories having associated performance indicator values for at least curvature and depth and the set of candidate trajectories solving a multi-objective optimization problem for objectives that comprise at least a curvature objective and a depth objective of the planned wellbore trajectory wherein a single candidate trajectory does not exist that simultaneously optimizes each of the objectives;
Claim 19
• based at least in part on a portion of the planned trajectory information, generate a set comprising a plurality of candidate trajectories for the planned wellbore trajectory, the candidate trajectories having associated performance indicator values for at least curvature and depth and the set of candidate trajectories solving a multi-objective optimization problem for objectives that comprise at least a curvature objective and a depth objective of the planned wellbore trajectory wherein a single candidate trajectory does not exist that simultaneously optimizes each of the objectives;

	The closest prior art of record –Fleury et al. (Patent No.: US 7,302,373 B2) discloses a method for displaying a plurality of measurement data along a borehole trajectory includes 
Another relevant prior art of record –Panchal et al. (Pub. No.: US 2015/0330209 A1) attempt to highlight a feedback control system for steering a tool along a wellplan. Optimum steering instructions may be generated by a recursive optimization of multiple objectives. These objectives can include accuracy and quality. The quality objective can include the objective of drilling a smooth borehole by minimizing strain energy and torsion. 
Yet, another relevant prior art of record – Priezzhev et al.  (Pub. No.: US 2016/0041302 A1) provide automatic geosteering by automatically updating a geosteering structure model based upon observed data gathered during a drilling operation. 
Calleja et al. (Pub. No.: US 2012/0188091 A1) relates to systems and methods wherein such geosteering information can be determined based at least in part on well logging measurements, and can be displayed in essentially real-time during the drilling operations..
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 14, 23, 24 and 25.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
 Claims 1, 3-8, 10-22 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127